Case 1:19-dm-00003-CI\/|H Document 29-2 Filed 05/06/19 Page 1 of 1 Page|D# 461

LEGAL DEPARTMENT
LESB|AN GA¥
BlSEXUAL
TRANSGENDER &
HlV FROJECT

AMER|CAN ClVlL LlBERTlES
UN|ON FOUNDATION

LGBT AND HlV PROJECT

125 BROAD S`|"REET, lBTH FL
NEW YORK, NY ?0004-2400
T/212.549.2627
F,"212,549.2650
WWW.ACLU.ORG/LGBT

AMER|GAN BllllL L|BERT|ES UN|UN
FUUNDAT|UN

Hon. Claude M. Hilton
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria1 VA 22314

May 6, 2019
Re: ln re Grand .lury Subpoena, CHELSEA MANNING, lQ-DM-00003
Dear Hon. Judge Hilton:

l am writing in regard to Chelsea Manning in the above-referenced matter. l am a lawyer
and Staff Attorney at the American Civil Liberties Union (ACLU). l represented Ms.
Manning as her counsel in a civil case between 2013 and 2017'. During that time, l visited
with her in prison and spoke to her on the phone regularly l was with her when she was
released from prison in 2017 and have remained in contact with her on and off over the
past two years. ln total, we have probably spoken on over 200 occasions l know Ms.
Manning well as a client, an activist, and a friend. One constant in Ms. Manning‘s life is
her unwavering commitment to her principles She is willing to undergo physical1
emotional, and spiritual pain in the service of those principles and based on my knowledge
of her, l am certain that no punishment could coerce her to violate those principles

FOI‘ the years that l represented Ms. Manning, l watched her experience great emotional
distress and health decline related to her incarceration ln addition to her two attempts at
suicide during her incarceration at the United States Disciplinary Barracks (USDB), she
experienced traumatic denials of health care and PTSD symptoms throughout her
incarceration When she was released, one of her great fears was returning to confinement
and yet, it did not surprise me at all that she accepted incarceration over testifying where
she was principally opposed to the proceeding Even when urged by counsel to act in
certain ways, I have watched that Ms. l\/lanning would sooner undergo anguish than
violate her principles

l\/‘ls. Manning would likely die before giving in to a demand that she believes to be unjust.
Her incarceration in Kuwait and then Quantico and the USDB very nearly killed her and
yet she never wavered in her commitment to her strong sense of justice. l have no doubt
that she would also risk death through incarceration at this time before testifying or
engaging in a process that violated her principles

Please feel free to contact me should you need any additional information

Very truly yours,

 
   

ase Strangio
ACLU Stat`f Attorney
Former counsel to Chelsea Manning

